Exhibit 10.1


November 4, 2019
Extraction Oil & Gas, Inc.
370 17th Street, Suite 5300
Denver, CO 80202
Attn: Ms. Marianella Foschi


and


The Lenders (as defined below)    


Re:    Borrowing Base Redetermination - Fall 2019
Ladies and Gentlemen:
We refer to the Amended and Restated Credit Agreement dated as of August 16,
2017 (as amended, supplemented, or otherwise modified from time to time, the
"Credit Agreement") among Extraction Oil & Gas, Inc., a Delaware corporation
(the "Borrower"), the lenders party thereto (the "Lenders"), and Wells Fargo
Bank, National Association, as administrative agent (in such capacity, the
"Administrative Agent") and as Issuing Lender. All terms defined in the Credit
Agreement shall have the same meanings when used herein unless otherwise defined
herein.


Borrowing Base and Maximum Cap Reduction


In connection with the Internal Reserve Report dated effective July 1, 2019 and
in accordance with Section 2.2 of the Credit Agreement, the Administrative Agent
(on behalf of itself and the Required Tier I Lenders) hereby notifies you that
the Borrowing Base shall be decreased from $1,100,000,000 to $950,000,000
effective as of the date hereof. Such Borrowing Base redetermination shall
constitute the Borrowing Base redetermination to occur on or about November 1,
2019 in accordance with Section 2.2(b)(ii) of the Credit Agreement. The new
$950,000,000 Borrowing Base described herein shall remain in effect until the
Borrowing Base is redetermined or reduced in accordance with Section 2.2 of the
Credit Agreement. Nothing in this letter shall prejudice the Administrative
Agent’s and the Lenders’ rights to (i) redetermine the Borrowing Base in the
future in accordance with Section 2.2 of the Credit Agreement, including without
limitation pursuant to interim redeterminations pursuant to Section 2.2(c) of
the Credit Agreement, or (ii) require future reductions of the Borrowing Base
pursuant to Section 2.2(e) of the Credit Agreement.


In addition to the foregoing, the Administrative Agent hereby notifies you that
the Maximum Cap shall be deemed to be decreased from $1,000,000,000 to
$950,000,000 effective upon receipt by the Administrative Agent of counterparts
of this Letter Agreement duly executed by the Borrower and the Administrative
Agent. Upon receipt of countersigned copies of this Letter Agreement, each
individual Lender’s Pro Rata Share of the Maximum Cap shall be deemed to be
reduced.









--------------------------------------------------------------------------------



Each Lender's Pro Rata Share of the resulting Borrowing Base, after giving
effect to the decrease in the Borrowing Base set forth herein, is set forth next
to its name in Schedule I attached hereto. Each Lender's Pro Rata Share of the
resulting Maximum Cap, after giving effect the decrease in the Maximum Cap as
set forth herein, is set forth next to its name in Schedule I attached hereto.


The Borrower hereby acknowledges and agrees that (i) the redetermination set
forth herein is the Borrowing Base redetermination to occur on or about November
1, 2019 that is provided for in Section 2.2(b)(ii) of the Credit Agreement and
(ii) the Maximum Cap shall be deemed to be reduced as set forth herein.


Period for Mortgage and Title


On or before December 4, 2019 (or such later date as may be acceptable to the
Administrative Agent in its sole discretion), the Borrower shall from time to
time upon the reasonable request of the Administrative Agent, take such actions
and execute and deliver such documents and instruments as the Administrative
Agent shall require to ensure that the Administrative Agent shall, at all times,
have received (a) satisfactory title evidence, which title evidence shall be in
form and substance acceptable to the Administrative Agent in its sole reasonable
discretion and shall include information regarding the before payout and after
payout ownership interests held by the Borrower and the Borrower's Restricted
Subsidiaries, for all wells located on the Oil and Gas Properties, covering at
least (i) 80% of the present value of the Proven Reserves of the Borrower and
its Restricted Subsidiaries or (ii) 95% of the present value of PDP Reserves of
the Borrower and its Restricted Subsidiaries, in each case, as reasonably
determined by the Administrative Agent, and (b) Mortgages and such other
Security Documents to the extent necessary to cause the Administrative Agent to
have an Acceptable Security Interest in at least 90% (by value) of the Loan
Parties’ Proven Reserves and the Oil and Gas Properties relating thereto.


Miscellaneous


The Credit Agreement and the other Loan Documents remain in full force and
effect and are hereby ratified and confirmed, and nothing herein shall act as a
waiver of any of the Administrative Agent's or Lenders' rights under the Loan
Documents. This Letter Agreement is a Loan Document for the purposes of the
provisions of the other Loan Documents.


This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York without regard to conflicts of laws
principles (other than Sections 5-1401 and 5-1402 of the General Obligations Law
of the State of New York).


This Agreement may be signed in any number of counterparts, each of which shall
be an original.


THIS WRITTEN AGREEMENT AND THE LOAN DOCUMENTS, AS DEFINED IN THE CREDIT
AGREEMENT, REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.


-2-





--------------------------------------------------------------------------------







[Signature Page Follows]


Signature Page to Borrowing Base Redetermination - Extraction (Fall 2019)


Houston/2011768


If the foregoing terms of this Letter Agreement meet with your approval, please
evidence your agreement with such terms by signing this Letter Agreement in the
space indicated below.


Very truly yours,


WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent




By: /s/ Zachary Kramer    
Name: Zachary Kramer
Title:
Vice President





Agreed to and Accepted by:


BORROWER:


EXTRACTION OIL & GAS, INC.




By: /s/ Marianella Foschi    
Name:
Marianella Foschi

Title:
Vice President of Finance







 






-3-





--------------------------------------------------------------------------------



SCHEDULE I
MAXIMUM CAP AND BORROWING BASE
Lender
Pro Rata Share of Maximum Cap*
Pro Rata Share of Borrowing Base**
Wells Fargo Bank, National Association
$90,250,000.00
$90,250,000.00
Barclays Bank PLC
$71,725,000.00
$71,725,000.00
Credit Suisse AG, Cayman Islands Branch
$71,725,000.00
$71,725,000.00
SunTrust Bank
$71,725,000.00
$71,725,000.00
ABN AMRO Capital USA LLC
$71,725,000.00
$71,725,000.00
KeyBank National Association
$71,725,000.00
$71,725,000.00
Citibank, N.A.
$62,700,000.00
$62,700,000.00
Goldman Sachs Bank USA
$42,750,000.00
$42,750,000.00
Royal Bank of Canada
$62,700,000.00
$62,700,000.00
Bank of America, N.A.
$47,500,000.00
$47,500,000.00
Mercuria Eastern US Holdings LLC
$5,700,000.00
$5,700,000.00
The Huntington National Bank
$47,500,000.00
$47,500,000.00
PNC Bank, National Association
$71,725,000.00
$71,725,000.00
BMO Harris Bank N.A.
$71,725,000.00
$71,725,000.00
Natixis, New York Branch
$62,700,000.00
$62,700,000.00
Iberiabank
$26,125,000.00
$26,125,000.00
Total:
$950,000,000.00
$950,000,000.00



* Maximum Cap in effect as of November 4, 2019. Maximum Cap is subject to
redetermination pursuant to the terms of the Credit Agreement.


** Borrowing Base in effect as of November 4, 2019. Borrowing Base is subject to
redetermination pursuant to the terms of the Credit Agreement.




-4-



